Court of Appeals, State of Michigan

                                               ORDER
                                                                           Michael J. Riordan
 People of MI v Terreik Jaylel Latham                                        Presiding Judge

 Docket No.    338891                                                      David H. Sawyer

 LC No.        16-009739-01 -FC                                            Kathleen Jansen
                                                                             Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued February 20, 2020 is hereby VACATED. A new opinion will be issued.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                  June 12, 2020
                                        Date